UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4623


UNITED STATES OF AMERICA,

                  Plaintiff - Appellant,

           v.

COREY A. MOORE,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cr-00648-AW-1)


Argued:   January 26, 2012                  Decided:   April 24, 2012


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Reversed and remanded by unpublished opinion.   Judge Keenan
wrote the majority opinion, in which Judge Wilkinson joined.
Judge Gregory wrote a dissenting opinion.


ARGUED: Jonathan Biran, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellant. Brian Keith McDaniel, BRIAN
K. MCDANIEL & ASSOCIATES, Washington, D.C., for Appellee.
ON BRIEF: Rod J. Rosenstein, United States Attorney, Mara Zusman
Greenberg, Assistant United States Attorney, Jonathan Lenzner,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
KEENAN, Circuit Judge:

     In this interlocutory appeal filed pursuant to 18 U.S.C. §

3731,    the   government   challenges     the   district    court’s   order

granting Corey A. Moore’s motion to suppress certain evidence

seized    during   a   search   of   his   home.     The    district   court

concluded, among other things, that the warrant authorizing the

search was so lacking in indicia of probable cause that the

officers could not have relied on the warrant in good faith.             We

reverse the district court’s order based on our conclusion that,

as a matter of law, the good faith exception to the exclusionary

rule established in United States v. Leon, 468 U.S. 897 (1984),

is applicable in the present case.



                                     I.

     On September 25, 2010, a police officer employed by the

City of Takoma Park, Maryland, observed Corey Moore walking on a

public street.     The officer suspected that Moore had committed

an alcohol-related violation because he was carrying a bottle

while walking.     When the officer attempted to confront Moore, he

fled.     In the pursuit that followed, both the officer and a

bystander witnessed Moore throw a large object into a dumpster.

Moore later was apprehended and taken into custody.

     When police officers searched the dumpster, they located

only one item that resembled the object thrown by Moore.               This

                                      2
item was a package that was found to contain more than one-half

kilogram       of    cocaine   having       an       estimated     “street”    value    of

$10,000.00.

       Two days later, Takoma Park police officers responded to a

report of an attempted burglary at a residence located at 118

Sherman Avenue (the residence).                     A citizen had reported hearing

a “thumping noise” outside the residence, and had observed two

men    run    from    the   driveway       of       the   home.    The     residence   was

located on the same block in which the officer first encountered

Moore.

       After arriving at the scene, the officers inspected the

residence and saw a broken window in the basement.                          The officers

contacted the owner of the residence, who informed them that he

rented       the    basement   of    the    residence        to    Corey    Moore.     The

homeowner also informed the officers that Moore’s BMW automobile

was parked in front of the residence.

       The officers performed a “protective sweep” of the basement

of the residence, but found no one there.                           Detective Charles

Hoetzel of the Takoma Park Police Department determined that a

grey    BMW    located      across    the       street      from   the     residence   was

registered in Moore’s name.

       Hoetzel provided the above information in an affidavit he

submitted to obtain a search warrant for the basement of the

residence, except that the affidavit did not mention that the

                                                3
officers had conducted a protective sweep of the basement.                                             A

Maryland          circuit       court          judge     issued         the      search       warrant,

concluding         that      there        was     probable         cause        to    believe       that

narcotics, firearms, and evidence of drug trafficking would be

located in the basement of the residence.                                       When Takoma Park

police      officers        executed        the    search          warrant,       they      found    2.8

kilograms of phencyclidine (PCP), $44,780 in cash, and several

firearms.

       A    federal       grand       jury       returned          a    four-count         indictment

against       Moore.            The       indictment           charged          Moore      with:    (1)

possession with intent to distribute a substance containing a

detectable         amount       of    cocaine,          in    violation          of   21     U.S.C.    §

841(a)(1); (2) possession with intent to distribute one kilogram

or more of PCP, in violation of 21 U.S.C. § 841(a)(1); (3)

possession         of   firearms          in    furtherance            of   a    drug      trafficking

crime, in violation of 18 U.S.C. § 924(c); and (4) being a felon

in     possession       of      a    firearm,          in     violation         of    18    U.S.C.     §

922(g)(1).

       Moore filed a motion to suppress the evidence seized from

his residence, arguing that the search warrant did not establish

probable      cause       for       the    search       because         the     warrant       did    not

contain any information to support an inference that contraband

would be found at the residence.                            Moore further argued that the

Leon       good    faith      exception           was        not   applicable           because     the

                                                   4
officers allegedly were aware that probable cause had not been

established.

      Moore    also    requested       a   hearing   pursuant        to   Franks   v.

Delaware, 438 U.S. 154 (1978), to challenge the veracity of the

information contained in the warrant.                He based his request for

a Franks hearing on the fact that Hoetzel had omitted from the

affidavit the information that two days after arresting Moore,

police officers had entered the basement of the residence and

conducted a protective sweep of the premises, during which no

contraband had been observed.                 Moore argued that this omission

was material, and effectively would have negated both a finding

of probable cause and the availability of the Leon good faith

exception.

      The     district       court     concluded     that      Moore’s     argument

regarding this omission was merely speculative and, therefore,

that Moore had not met his burden of establishing the need for a

Franks hearing.          However, the district court granted Moore’s

motion to suppress the evidence seized in the search of his home

on   the    ground    that   the     search    warrant   was   not    supported    by

probable cause.        The district court further held that the Leon

good faith exception was inapplicable, because the warrant was

so deficient that the officers could not have relied on it in

good faith.



                                           5
      The government filed a motion for reconsideration, which

the district court denied.            This appeal followed.



                                            II.

      The        government       argues    that          the    affidavit       at     issue

established probable cause to believe that evidence of a crime

would be found in Moore’s home.                     The government contends that a

nexus between Moore’s criminal activity and his residence was

established, because the affidavit included evidence that Moore

had possessed large quantities of cocaine in close proximity to

his residence two days before the officers obtained the warrant.

Additionally, the government asserts that, irrespective whether

the affidavit for the search warrant established probable cause,

the   Leon       good   faith     exception         to    the    exclusionary     rule    is

applicable.

      In response, Moore argues that the district court correctly

granted the motion to suppress, because the affidavit failed to

establish        probable     cause   to        search     the     residence     based    on

Moore’s      earlier     possession        of       cocaine     away   from    his    home.

According to Moore, his possession of cocaine, without more,

failed      to    create    the    necessary          nexus      between   his    criminal

activity and his residence.                 In addition, Moore contends that

the   Leon       good   faith     exception          is   inapplicable        because    the

affidavit was so lacking in probable cause that the officers

                                                6
could    not    reasonably     have    relied        upon    it,   and    because     the

officers misled the issuing judge by omitting material facts

from the affidavit.           We disagree with the result advocated by

Moore.

      In an appeal from a district court’s ruling on a motion to

suppress, we review the court’s legal conclusions de novo, and

the court’s factual findings for clear error.                       United States v.

Buckner, 473 F.3d 551, 553 (4th Cir. 2007).                        When, as here, no

facts are in dispute, the applicability of the Leon good faith

exception presents a question of law that we review de novo.

United States v. DeQuasie, 373 F.3d 509, 520 (4th Cir. 2004).

      In determining whether a search warrant is supported by

probable cause, a judicial officer must consider “the facts and

circumstances as a whole and make a common sense determination

[]   whether    ‘there   is    a     fair    probability        that     contraband    or

evidence   of    a   crime    will    be     found    in    a   particular    place.’”

United States v. Williams, 974 F.2d 480, 481 (4th Cir. 1992)

(quoting   Illinois      v.   Gates,        462   U.S.      213,   238    (1983)).     A

reviewing court accords great deference to a judicial officer’s

determination of probable cause.                  United States v. Clyburn, 24

F.3d 613, 617 (4th Cir. 1994) (citing Gates, 462 U.S. at 236).

      We long have held that “the nexus between the place to be

searched and the items to be seized may be established by the

nature of the item and the normal inferences of where one would

                                            7
likely keep such evidence.”               United States v. Anderson, 851 F.2d

727, 729 (4th Cir. 1988).                  Thus, when factually supported, a

sufficient nexus between a defendant’s residence and criminal

activity may be established even when the affidavit in support

of   the    search    warrant       does    not    contain       factual    information

directly linking the items sought to that residence.                                United

States     v.    Grossman,      400      F.3d     212,    217     (4th     Cir.     2005).

Accordingly, we have declined to require direct evidence that

drugs      are   located      in    a      residence      when     other    facts       and

circumstances        sufficiently        establish       probable    cause        for   the

search.     Id. at 214.

      Based on the present record, however, we need not determine

whether the search warrant for Moore’s home was supported by

probable cause. Instead, as permitted under Leon, we proceed

directly to consider the issue whether the officers could have

relied in good faith upon the issued search warrant.                          See Leon,

468 U.S. at 925; United States v. Andrews, 577 F.3d 231, 235

(4th Cir. 2009) (exercising discretion to proceed to good faith

exception); United States v. Legg, 18 F.3d 240, 243 (4th Cir.

1994) (same).

      Evidence       seized    in       violation    of    the     Fourth     Amendment

generally is subject to suppression under the exclusionary rule.

See Andrews, 577 F.3d at 235 (citing United States v. Calandra,

414 U.S. 338, 347-48 (1974)).               However, in its decision in Leon,

                                             8
the   Supreme     Court     has   instructed          that    a   court     should     not

suppress “the fruits of a search conducted under authority of a

warrant, even a ‘subsequently invalidated’ warrant, unless ‘a

reasonably well trained officer would have known that the search

was illegal despite the magistrate’s authorization.’”                              United

States v. Williams, 548 F.3d 311, 317 (4th Cir. 2008) (quoting

Leon, 468 U.S. at 922 n.23)).                    Thus, under this good faith

exception,      “evidence     obtained      pursuant         to   a   search      warrant

issued by a neutral magistrate does not need to be excluded if

the     officer’s    reliance        on    the        warrant     was       ‘objectively

reasonable.’”       United States v. Perez, 393 F.3d 457, 461 (4th

Cir. 2004) (citing Leon, 468 U.S. at 922).

      An    officer’s     reliance    on    a    warrant      does    not    qualify    as

being      “objectively     reasonable,”         requiring        that      the    seized

evidence be excluded in the following circumstances: (1) when

the affiant based the application for a search warrant on false

information that was supplied either knowingly or recklessly;

(2) when the judicial officer wholly abandoned his role as a

neutral decisionmaker and served simply as a ‘rubber stamp’ for

the   police    officers;     (3)    when       the    affidavit      supporting       the

search warrant was so lacking in indicia of probable cause that

official belief in its existence was objectively unreasonable;

and (4) when the search warrant was so facially deficient that

the police officers could not reasonably have believed that the

                                           9
warrant was valid.         United States v. Wellman, 663 F.3d 224, 228-

29 (4th Cir. 2011) (citing United States v. Doyle, 650 F.3d 460,

467 (4th Cir. 2011)).

      In conducting this Leon analysis, we will assume, without

deciding, that the information contained in the affidavit was

insufficient to establish probable cause, and instead consider

whether the police officers’ reliance on the search warrant was

objectively reasonable.            See Wellman, 663 F.3d at 228.       Moore

argues, in effect, that the present affidavit falls under the

third Leon exclusion. 1            Upon our review, we conclude that the

affidavit was not so lacking in indicia of probable cause that

the       officers’     reliance     on    the    warrant   was   objectively

unreasonable.         See Leon, 468 U.S. at 923.

      The affidavit stated that Moore had possessed a substantial

amount of cocaine, worth an estimated $10,000, on the same block

where the residence was located.                 The affidavit also recited

that Moore’s landlord verified that Moore lived in the basement

of the residence.         The affidavit further stated that the police


      1
       Although Moore also contends that the Maryland judge
issuing the search warrant acted as a “rubber stamp” for the
Takoma Park officers, the record does not provide any basis to
support a conclusion that the Maryland judge abandoned his role
as a neutral and detached decisionmaker.    Because the basis of
Moore’s argument in this regard is that the search warrant
application contained grossly insufficient information, we
analyze his contention under the third Leon exclusion.       See
Wellman, 663 F.3d at 229 (citing Doyle, 650 F.3d at 470).


                                          10
had determined that a grey BMW parked across the street from the

residence    was     registered       in     Moore’s        name.       In    addition,

Detective Hoetzel stated in the affidavit that “based upon his

training,     experience,            and        participation          in     narcotics

investigations” during his seven-year tenure with the City of

Takoma Park Police Department, that drug traffickers tend to

hide contraband, firearms, and evidence of drug transactions “in

a secure location,” to which they can obtain “ready access.”

      We conclude that these statements in the affidavit provided

sufficient indicia of probable cause to meet the requirements of

the   Leon   good      faith       exception.          In     particular,       Moore’s

possession of a large amount of cocaine in close proximity to

his   residence,       combined       with       Detective          Hoetzel’s    stated

experience that drug traffickers tend to keep contraband and

other evidence of drug transactions in a secure place to which

they retain ready access, established a plausible nexus between

the place to be searched and the presence of contraband items

related to the distribution of narcotics.

      We   observe    that     the    Supreme      Court      recently       rejected   a

similar    challenge    to     a     search      warrant     when     the    supporting

affidavits contained information of a suspect’s residence, of

his gang membership, and that he committed an assault with a

firearm at a separate location.                 Messerschmidt v. Millender, 132

S. Ct. 1235, 1242-43 (2012).                    The warrant was challenged as

                                           11
lacking    any     facts    to    support       probable         cause    to    search       the

suspect’s     residence       for      any     firearms     and     evidence          of    gang

membership.         Id.     at    1242,       1246.        Although       the    affidavits

contained no facts directly linking firearms or evidence of gang

activity    to    the     residence,      the      Court   held     that       the    officers

could have reasonably relied upon the warrant to search for such

items.     Id. at 1246-49.             The holding in Messerschmidt further

supports our conclusion that, in the present case, the affidavit

provided a sufficient nexus between the place to be searched and

criminal activity alleged to meet the requirements of the Leon

good     faith    exception.            Accordingly,        we     conclude          that   the

evidence seized in the search of Moore’s residence should not

have   been      suppressed,      because       the   officers’          reliance      on    the

warrant was objectively reasonable.                   See Leon, 468 U.S. at 922;

Perez, 393 F.3d at 461.

       Our conclusion is not altered by Moore’s argument quoting

from our decision in United States v. Lalor, 996 F.2d 1578 (4th

Cir. 1993), in which we stated that “residential searches have

been   upheld      only    where       some    information        links     the       criminal

activity to the defendant’s residence.”                           Id. at 1583 (citing

Williams, 974 F.2d at 481-82).                     In Lalor, we were careful to

explain that the affidavit in that case had not established any

relationship       between       the    area    where      the    defendant          allegedly

conducted drug transactions and the location of the defendant’s

                                              12
home.       Id. at 1583.         Importantly, we observed that the record

did not show the distance between the searched premises and the

location of the defendant’s drug activity, and we stated that

this     distance        could     have    been        significant      because          “the

magistrate might have been able to draw an inference from the

proximity of the drug sales to Lalor’s residence.”                          Id.

       In     contrast    to     the   affidavit        at    issue    in     Lalor,      the

affidavit before us conclusively established the close proximity

of the place where the defendant’s criminal activity occurred to

the premises to be searched.               Moreover, in Lalor, we ultimately

held that despite the absence of a demonstrated nexus between

the     location    to     be    searched        and    the   defendant’s          criminal

activity, the Leon good faith exception still was applicable.

996 F.2d at 1583.          Thus, the decision in Lalor not only fails to

aid Moore’s position, but provides significant support to our

conclusion that the officers executing the search warrant of

Moore’s       residence    could    have    relied      in    good    faith       upon   that

warrant.

       Moore argues, nevertheless, that the good faith exception

of     Leon    is   inapplicable       because         Hoetzel   omitted          from   the

affidavit any reference to the officers’ protective sweep of

Moore’s residence after the report of the attempted burglary.

We note that, in making this argument, Moore does not challenge

the district court’s denial of a Franks hearing, but instead

                                            13
argues that the good faith exception is inapplicable because the

judge      issuing        the   search      warrant    was     “misled       regarding    the

information in the possession of law enforcement which would

have militated against the probable cause finding.” 2

       Although we disagree with the conclusion Moore advances, we

likewise are troubled that Hoetzel’s affidavit omitted the fact

that       Takoma    Park       police      officers     earlier       had     entered    the

basement of the residence to conduct a protective sweep.                                  The

government has offered no justification why discussion of the

protective sweep was omitted from the affidavit, while all other

aspects      of     the    officers’        response    were       described    in   detail.

Nevertheless, on this record, we cannot conclude that Moore’s

challenge to the application of the Leon good faith exception is

meritorious.

       When a warrant is challenged on the theory that an officer

omitted      material       facts      in    an    affidavit,       either    intending    to

mislead      the     magistrate        or    in    reckless    disregard       whether    the

omission rendered the affidavit misleading, the defendant must

show: (1) that the officer deliberately or recklessly omitted

the information at issue; and (2) that the inclusion of this

information         would       have   been       material    to    the   probable       cause

       2
       Moore does not argue in any part of this appeal that the
district court erred in denying his motion for a Franks hearing.
In fact, Moore does not even refer to a Franks hearing in his
brief filed with this Court.


                                                  14
determination.         See United States v. Colkley, 899 F.2d 297, 301

(4th    Cir.     1990);        see     also        Andrews,    577        F.3d     at    238-39

(conducting this inquiry on issue whether the Leon good faith

exception applied when officer omitted information from a search

warrant application).                We agree with the district court that,

although information about the protective sweep would have been

helpful to the judge reviewing the search warrant application,

Moore’s argument that the information was deliberately omitted

rests on total speculation.

       Moore    also     has    failed        to    show     that    inclusion          of    this

information      would     have       been    material        to    the       probable       cause

determination.            A     protective          sweep     is     justified          when       a

reasonably prudent officer would be warranted “in believing that

the area to be swept harbors an individual posing a danger to

those on the . . . scene.”               Maryland v. Buie, 494 U.S. 325, 334

(1990).        Because    the        officers       had    received       a    report        of   an

attempted burglary at the residence and had observed a broken

basement window at that location, the officers were justified in

thinking   that    the        basement       could    have    harbored         a   person         who

posed a danger to nearby residents.                       And, as the district court

succinctly stated, “if [a protective sweep is] done properly,

it’s just a cursory look, not a search but a sweep just to see

who is there.”



                                              15
       We have no basis to conclude, nor does Moore argue, that

the officers conducted an impermissible search of the basement

of the residence in the guise of a protective sweep.                        Moreover,

we cannot conclude from the present record that if the affidavit

had    contained      the   information       that    the    officers   conducted     a

protective sweep, and that no contraband was observed in plain

view at that time, this additional information would have been

material to the probable cause determination.                          Therefore, we

hold that Moore has failed to establish a basis for excluding

application of the Leon good faith exception.                      See Andrews, 577

F.3d     at   239.        Accordingly,       because    we     conclude    that     the

affidavit was not so lacking in indicia of probable cause as to

render        official      belief      in      its     existence         objectively

unreasonable,        we   hold   that   the    Leon    good    faith    exception    is

applicable      and   the   district     court       erred    in   granting   Moore’s

motion to suppress.

                                         III.

       For these reasons, we reverse the district court’s order

granting the motion to suppress, and we remand the case to the

district court for further proceedings.

                                                              REVERSED AND REMANDED




                                          16
GREGORY, Circuit Judge, dissenting:

                                                     I.

       A     police    officer      saw       Moore,       an    African-American           male,

walking along the sidewalk of an affluent, suburban neighborhood

and    approached       him       because       he     appeared         to    be    carrying     a

container that the officer suspected to be alcohol.                                 After Moore

fled    in    response       to    the    officer’s            signal    to    approach,       the

officer      gave     chase.        Moore      discarded          the    container        into   a

dumpster.       Although the officer found drugs in the dumpster, the

bag with the drugs inside bore no resemblance to a bottle of

alcohol.

       Two days later while investigating an unrelated break-in,

police learned that Moore was renting a basement apartment of a

home near the area where he was seen walking.                                They then sought

and obtained a search warrant for Moore’s basement residence.

The sole basis for seeking the warrant to search his home was

the fact that a few days earlier, Moore had possessed drugs near

that    location.        In       fact,       before      encountering            Moore   on   the

sidewalk on the day of his arrest, the police had no information

or    observation      relating          to   Moore       possessing         or    distributing

drugs in his neighborhood or any place for that matter.                                   Equally

troubling, the police never told the magistrate that they had

already entered Moore’s apartment and not seen any evidence of

drug   possession       or     trafficking.               In    fact,    in       detailing    the

                                                17
police    response      to    the    unrelated         break-in    in   the    affidavit,

Detective Hoetzel affirmatively omitted that police entered the

basement residence and did not see any contraband or indication

of narcotics trafficking.             Yet my dear colleagues find that the

defective warrant, lacking any indicia of probable cause and

issued under these misleading circumstances, is entitled to the

protection of the “good faith” exception under United States v.

Leon, 468 U.S. 897 (1984).                 I respectfully submit that this is

wrong.



                                                 II.

       The district court correctly concluded that the affidavit

supporting      the    request       for    the        search   warrant       of   Moore’s

residence did not include sufficient evidence to establish that

Moore was involved in the drug trade or that it was probable

that evidence of narcotics trafficking would be found in his

apartment.

       “To establish probable cause that evidence of a crime is

located    in   a     particular      place,      an     affiant    must    establish      a

connection between the evidence of a crime and the place to be

searched.”      United States v. Anderson, 851 F.2d 727, 729 (4th

Cir.   1988).         In     every   case    where       this     Court    has     found   a

sufficient nexus between a defendant’s criminal conduct and his

residence, the affidavit supporting the warrant had at least

                                            18
some factual assertion or allowable inference linking the items

sought to the defendant’s residence.                            And where this Court has

declined to require specific evidence of the existence of drugs

in    a    residence,        it    is     only     where       other    facts       sufficiently

established probable cause for the search.                                   United States v.

Grossman, 400 F.3d 212, 214 (4th Cir. 2005) (“We decline to

require       specific        evidence        of    the       existence       of    drugs    in    a

residence         where      other      facts      sufficiently         establish         probable

cause for the search.”) (emphasis added).

          Here,   there      was     virtually          no    investigation         of    Moore    or

assertion in the affidavit which supported the conclusion that

probable cause for the warrant existed.                               As the district court

aptly noted and in stark contrast to the investigatory facts

included in facially sufficient affidavits, there was nothing in

the affidavit in this case to support a permissible inference

that Moore was in fact a drug dealer and that the tools of that

trade would be found in his home.                        The affidavit did not include

any       information         evidencing           Moore’s        selling          narcotics      to

cooperating        witnesses         or   informants,           any    surveillance         by    law

enforcement of any illegal or suspicious activity on the part of

Moore in the days or weeks leading up to his initial encounter

with       law    enforcement,          any      reference        to    Title       III    wiretap

recordings evidencing drug activity on the part of Moore, any

reference         to   the    prior       criminal           history    of    Moore,      any     tip

                                                   19
information from a reliable confidential source alleging Moore’s

participation           in   drug    trafficking,         or    any     other      information

except the assertion that Moore had discarded one half kilogram

of powder cocaine two days prior to the request.                               The sole fact

that    Moore      possessed         narcotics      on     a     nearby        street   cannot

establish probable cause that evidence of narcotics trafficking

would be found in his home.

       The district court was correct in finding that the normal

indicia       of    investigative          fruit     were       absent       and    that    the

affidavit      was      lacking      in   probable       cause    to    believe      that   any

contraband would be present in Moore’s residence.



                                                  III.

       The    only       remaining        issue    is    whether       the      “good   faith”

exception under Leon applies.                     Under the good faith exception,

evidence obtained from an invalid search warrant will not be

suppressed         if    the     officer’s        reliance       on     the     warrant     was

“objectively reasonable.”                 United States v. Perez, 393 F.3d 457,

461    (4th    Cir.      2004)      (citing   Leon,       468    U.S.     at    922).       Leon

identifies four circumstances in which an officer’s reliance on

a warrant would not qualify as “objectively reasonable:” (1)

when the magistrate judge in issuing a warrant was misled by

information in an affidavit that the affiant knew was false or

would have known was false except for his reckless disregard of

                                              20
the truth; (2) when the magistrate has acted as a rubber stamp

for the officer and so wholly abandoned his detached and neutral

judicial role; (3) when a supporting affidavit is so lacking in

indicia of probable cause as to render official belief in its

existence entirely unreasonable; and (4) when a warrant is so

facially deficient in failing to particularize the place to be

searched or the things to be seized that the executing officers

cannot reasonably presume it to be valid.                 Id.

      The district court did not err in holding that the good

faith exception is unavailable here.                 The combination of the

first and third circumstances identified by Leon –- that the

judge was misled by information in the affidavit and that the

supporting    affidavit     was    “so   lacking    in     indicia   of    probable

cause as to render official belief in its existence entirely

unreasonable,” Leon, 468 U.S. at 923 –- compels the application

of the exclusionary rule in this case.               As detailed above, this

affidavit    fell    far   short   of    providing    probable       cause    for   a

search warrant as it was devoid of any basis from which the

magistrate could infer that evidence of drug activity would be

found   in   the    basement   residence.       Moreover,       contrary     to   the

majority’s    contention,      ante      at   15,   the    fact    that    officers

previously entered the residence, performed a protective sweep,

and   observed      no   contraband,     is   absolutely        material     to   the

reviewing judge’s probable cause determination when, as here,

                                         21
the officers’ response to the attempted break-in was described

in detail in the affidavit –- suggesting this was not merely a

negligent omission -- and nothing approaching the information

necessary for probable cause is provided in the affidavit.

      The Leon Court crafted the good faith exception to avoid a

deterrent     effect     on       “objectively         reasonable   law     enforcement

activity.”      Id. at 919.              This is not a case of “objectively

reasonable law enforcement activity.”                      Not only did Detective

Hoetzel fail to provide information of any kind that would in

itself have provided probable cause, he affirmatively omitted

the   fact    that     law    enforcement          had    previously      entered   the

basement residence and did not see any illegal contraband in the

location.     The omission of this prior entrance in the recounting

of    the    attempted       break-in      in     the     affidavit    is    not    only

misleading, it also suggests that the officer’s reliance on the

resulting warrant was not reasonable.                      Clearly, this does not

support a finding of good faith.



                                                 IV.

      The right to privacy in one’s home is a most important

interest     protected       by    the   Fourth        Amendment.     The    majority’s

application of the good faith exception to this warrant ratifies

police use of insufficient and misleading affidavits to justify



                                            22
searching someone’s home.   For the reasons set forth above, I

respectfully dissent.




                              23